Citation Nr: 1019898	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-35 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for hypertension 
secondary to service connected diabetes mellitus, type II. 

2.	Entitlement to service connection for proteinuria with 
decrease in renal function secondary to diabetes mellitus, 
type II.

3.	Entitlement to service connection for erectile dysfunction 
secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, 
proteinuria with decrease in renal function, and erectile 
dysfunction.  He contends the aforementioned disabilities 
have developed secondarily to his service connected diabetes 
mellitus, type II. 

This matter was previously remanded by the Board in July 2007 
in order to obtain opinions as to whether it was at least as 
likely as not that the hypertension, erectile dysfunction, or 
kidney disease were caused or aggravated by the Veteran's 
service-connected diabetes.  In addition, the examiner was 
"asked to specifically comment on the finding made both on VA 
ex[am] of December 2004, and those noted in the March 2007 
private opinion."  In March 2009, the Board determined that 
although the record indicated that an examination was 
conducted and an opinion was obtained as to whether any of 
the conditions were caused by the diabetes, the record did 
not report any findings as to whether any of the conditions 
were aggravated by the service-connected diabetes.  
Therefore, it was remanded again specifically instructing the 
AMC to:

[R]eturn the claims file to the 
physician who conducted the September 
2007 VA examination (or if unavailable, 
to another appropriate VA reviewer). In 
an addendum, the examiner should state 
whether it is at least as likely as not 
that the Veteran's hypertension, 
erectile dysfunction, and kidney disease 
were aggravated by the diabetes. The 
Board also requests that the examiner 
provide additional rationale for his 
opinion that the conditions were not 
caused by the Veteran's diabetes, with 
discussion of the findings by the 
December 2004 VA examiner and the March 
2007 private physician.  If an opinion 
cannot be medically determined without 
resorting to mere conjecture, this 
should be commented upon in the report. 
If the reviewer deems re-examination 
necessary, this should be done. 

In April 2009, another Compensation and Pension examination 
was conducted based on a review of the evidence without 
examination of the Veteran.  The examiner who performed the 
December 2004 examination was not available so this matter 
was reviewed by another VA examiner, who opined the Veteran's 
conditions were not caused or aggravated by service.  Namely, 
the VA examiner stated that since the conditions existed 
prior to the diagnosis of diabetes, they cannot be secondary 
to diabetes.  See VA examination, dated April 2009.

The Veteran's accredited representative argued in an April 
2010 Informal Hearing Presentation that another remand is 
warranted as the April 2009 examination did not satisfy the 
March 2009 Board Remand.  Specifically, the representative 
argued that the VA examination did not address the substance 
of the March 2007 private doctor's positive nexus opinion 
linking the Veteran's condition to his service connected 
diabetes as directed by the March 2009 Board remand 
instructions.

The Board fins that another remand is required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. 268.  Thus, the Board 
remands this matter for compliance with the March 2009 remand 
instructions.

Furthermore, the representative claimed additional medical 
treatment records must be obtained.  The Veteran's 
representative reported that a number of possible sources 
were identified in the February 2009 Informal Hearing 
Presentation and those they may be able to clarify the date 
the Veteran was diagnosed with diabetes.  Based on the 
possibility of outstanding records from the Veteran's file, 
the claim must be remanded as those records, if any, must be 
obtained.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AMC should attempt to obtain 
and associate with the claims folder any 
medical records identified that are not 
already of record.  

2.	Once the outstanding medical treatment 
records, if any, are obtained, the AMC 
must request an opinion from the same VA 
examiner who conducted the April 2009 
examination, (or if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the examiner should state 
whether it is at least as likely as not 
that the Veteran's hypertension, 
erectile dysfunction, and kidney disease 
were aggravated by the diabetes.  The 
Board also requests that the examiner 
provide additional rationale for his 
opinion that the conditions were not 
caused by the Veteran's diabetes, 
specifically addressing the March 2007 
private treatment records.  If an 
opinion cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report. 

The entire claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  If the examiner 
determines that a new examination is 
required, or the same examiner is not 
available, a new comprehensive 
examination must be conducted.

3.	Upon completion of the examination, 
review the examiners' report to ensure 
substantial compliance with the Board's 
directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Take 
any needed corrective action.  38 
C.F.R. § 4.2.

4.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  Thereafter the 
Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

